Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-20685-Cr-WILLIAMS/TORRES

   UNITED STATES OF AMERICA,

               Plaintiff,

   v.

   GUSTAVO ADOLFO
   HERNANDEZ FRIERI,

               Defendant,

   v.

   OLYMPIA DE CASTRO, and
   597 HIBISCUS LANE REVOCABLE TRUST,

               Third-Party Petitioners.
   ______________________________________/

            ORDER ON THE GOVERNMENT’S MOTION TO COMPEL

         This matter is before the Court on the United States of America’s (the

   “Government”) motion to compel third-party petitioner Olympia De Castro (“Ms. De

   Castro”) to complete better discovery responses and produce documents. [D.E. 421].

   Ms. De Castro responded to the motion on June 16, 2021 [D.E. 427] to which the

   Government replied on June 23, 2021. [D.E. 431]. Therefore, the Government’s

   motion is now ripe for disposition.   After careful consideration of the motion,




                                           1
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 2 of 22




   response, reply, relevant authorities, and for the reasons discussed below, the

   Government’s motion to compel is GRANTED. 1

                                 I.     BACKGROUND

         On August 16, 2018, a federal grand jury returned an indictment that

   charged Gustavo Adolfo Hernandez Frieri (“Mr. Hernandez Frieri”) and others with

   a conspiracy to commit money laundering in violation of 18 U.S.C. §§ 1956(h) and

   1956(a)(1)(B), among other counts. [D.E. 19]. The indictment included a request for

   the forfeiture of real property located at 597 Hibiscus Lane, Miami, Florida 33137

   (“the Miami House”). On August 17, 2018, the Government recorded a notice of lis

   pendens on the Miami House. [D.E. 36]. The Government renewed that notice on

   September 19, 2019 and again on September 18, 2020. [D.E. 145, 238-12]. When

   the Court authorized Mr. Hernandez Frieri’s release pending trial on bond, the

   Court ordered him to not encumber any properties or investments, including the

   Miami House. [D.E. 101].

         On November 26, 2019, the Court accepted Mr. Hernandez Frieri’s guilty

   plea as to count one of the indictment [D.E. 162] and he agreed “to liquidate assets,

   or complete any other tasks which will result in the immediate payment of the

   forfeiture money judgment in full, or full payment in the shortest amount of time,

   as requested by the [United States Attorney’s] Office.” [D.E. 163 at ¶ 14]. Mr.

   Hernandez Frieri also agreed that he would “not sell, hide, waste, encumber,



   1      On December 23, 2020, the Honorable Kathleen Williams referred all
   forfeiture-related motions to the undersigned Magistrate Judge for disposition.
   [D.E. 268].

                                            2
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 3 of 22




   destroy, or otherwise devalue any asset without prior approval of this Office, until

   his forfeiture money judgment is paid in full.” Id. at ¶ 15.

            On February 4, 2020, the Court entered a preliminary forfeiture order

   against Mr. Hernandez Frieri and imposed a monetary judgment in the amount of

   $12,330,000. [D.E. 175]. The Court entered a second preliminary forfeiture order

   on September 28, 2020 that forfeited, subject to third-party interests, the Miami

   House and the Mr. Hernandez Frieri’s interest as a settlor or grantor of the Florida

   Trust.    [D.E. 239 at 5-6].   The order credited Mr. Hernandez Frieri’s forfeiture

   money judgment of $12,330,000 with $818,990.01 that was finalized in the criminal

   case against Abraham Edgardo Ortega.2 Id.

            On January 11, 2021, the Court entered a third preliminary forfeiture order

   that forfeited $900,000 plus interest from the sale of real property. Ms. De Castro

   filed a timely filed a notice of claim and verified petition, asserting ownership of the

   assets that resulted from the sale of real property in Dania Beach, Florida. [D.E.

   296]. The Government responded to the petition on March 8, 2021 [D.E. 323] with

   the position that Ms. De Castro is a nominal owner of the forfeited property, that

   she does not qualify as someone “other than the defendant” under 21 U.S.C. §

   853(n)(2), and that she fails to hold a superior interest under 21 U.S.C. §

   853(n)(6)(A). Id.

            The Government served discovery requests on April 21, 2021, including

   interrogatories and requests for production.       Ms. De Castro responded to the

   2      The forfeiture money judgment was imposed as a condition of Mr. Hernandez
   Frieri’s guilty plea that the Court entered on November 26, 2019. [D.E. 163].


                                              3
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 4 of 22




   requests on May 13, 2021 and, after conferral discussions, the parties agreed to an

   extension for her to respond on May 26, 2021.       On the same day of the conferral,

   Ms. De Castro produced a redacted financial affidavit from her divorce proceedings.

   The Government inquired as to whether Ms. De Castro altered this document

   because it was executed in December 2019 but referred to a 2020 lawsuit and a

   related case number. The Government requested an unredacted and file-stamped

   version of the affidavit, but Ms. De Castro refused to comply.

         On May 26, 2021, Ms. De Castro objected to the Government’s remaining

   discovery requests seeking documents and communications between her, Mr.

   Hernandez Frieri, and the law firm of Devine Goodman & Rasco (“DGR”) on

   privilege grounds and a joint defense agreement (“JDA”).3            The parties later

   participated in two conferrals and the Government requested information on the

   JDA so that it could assess its validity and scope. However, the Government alleges

   that Ms. De Castro refused to identify (1) a common legal interest, (2) a start and

   end date for the JDA, (3) the relevant parties, and (4) whether the JDA was in

   writing.   Instead, Ms. De Castro purportedly told the Government that this

   information would only be provided to the Court ex parte and refused to produce a

   privilege log or an unredacted version of the financial affidavit.

                                     II.    ANALYSIS

         The Government seeks to compel Ms. De Castro to provide complete

   responses to interrogatories and requests for production because of a failure to

   comply with her discovery obligations pursuant to a JDA and a marital privilege.

   3     DGR only represents Ms. De Castro in these proceedings.

                                              4
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 5 of 22




   The Government says that neither privilege applies here, but even if they do, Ms.

   De Castro waived it because of her refusal to produce a timely privilege log. The

   Government’s final request is to compel Ms. De Castro to produce an unredacted

   financial affidavit because this “is necessary to clear up a later addition to the

   affidavit, to test De Castro’s veracity, and because De Castro placed her financial

   situation in dispute.” [D.E. 421 at 11].4

         After the Government filed the pending motion to compel, Ms. De Castro

   produced a privilege log, served amended discovery responses, supplemented her

   reasons for relying on a JDA, and explained her alterations to the financial

   affidavit. While the Government appreciates these efforts, to some extent, it says

   that the motion is still ripe for disposition because Ms. De Castro has (1) failed to

   identify a common legal interest to sustain a joint defense privilege, (2) failed to

   establish the requested period for the marital privilege to apply, and (3) failed to

   provide a sufficient explanation for the redacted financial affidavit. We consider

   each argument in turn.5




   4      Ancillary forfeiture proceedings arise in the context of a criminal proceeding,
   but they are civil in nature. See Fed. R. Crim. P. 32.2(c)(4); United States v. Cohen,
   243 F. App’x 531, 534 (11th Cir. 2007) (citing United States v. Gilbert, 244 F.3d 888,
   907 (11th Cir. 2001)). The Federal Rules of Civil Procedure and the Federal Rules
   of Evidence are thus applicable in ancillary proceedings and, after the close
   of discovery, a party may move for summary judgment. Fed. R. Crim. P.
   32.2(c)(1)(B); Fed. R. Evid. 1101; United States v. Brown, 509 F. Supp. 2d 1239,
   1241 (M.D. Fla. 2007).

   5      We omit any consideration of the privilege log dispute because Ms. De Castro
   produced it in response to the motion to compel and the Government does not raise
   it as pending matter in its reply.

                                               5
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 6 of 22




         A.     Whether a Joint Defense Agreement Applies

         The first issue is whether Ms. De Castro can rely on a JDA in her refusal to

   provide complete discovery responses.6       The Government seeks communications

   involving Ms. De Castro, her attorneys at DGR, and Mr. Hernandez Frieri.

   Although DGR only represents Ms. De Castro, the Government says that the law

   firm has no connection to Mr. Hernandez Frieri, that he breaks any applicable

   privilege that might otherwise exist, and that the Court should overrule any

   objection based on the existence of a JDA.

         Ms. De Castro’s response is that, after the Government hastily filed its

   motion to compel, she produced a detailed explanation setting forth information on

   how the JDA applies and that much of the Government’s request is now moot. [D.E.

   427 at 4 (“The government’s Motion is largely moot given that Ms. De Castro has

   produced the Rasco Declaration regarding the joint defense privilege issues, revised

   discovery responses, a privilege log, and the Donner Declaration making clear that

   Ms. De Castro did not “doctor” any document.”)]. She also says that she meets

   every factor that courts consider when determining the applicability of the privilege

   and that she is entitled to withhold certain documents because of the agreement

   with her former husband.

         Courts in the Eleventh Circuit “recognize the joint-defense agreement under

   the common-interest doctrine and apply it to the same range of communications

   that are protected under the attorney-client privilege.” Pensacola Firefighters’

   6     Neither party requested that the Court hold an evidentiary hearing to assess
   any of the matters in dispute. Instead, each party relied on the sworn testimony
   taken thus far and presented arguments to that effect.

                                            6
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 7 of 22




   Relief Pension Fund Bd. of Trs. v. Merrill Lynch Pierce Fenner & Smith, Inc., 2011

   WL 3512180, at *6 (N.D. Fla. July 7, 2011) (citing Hope for Families & Comm.

   Serv., Inc. v. Warren, 2009 WL 1066525 (M.D. Ala. Apr. 21, 2009)).7 “Under the

   ‘common interest’ exception to waiver, a party may share its work product with

   another party without waiving the right to assert the privilege when the parties

   have a shared interest in actual or potential litigation against a common adversary,

   and the nature of their common interest is legal, and not solely commercial.” Mitsui

   Sumitomo Ins. Co. v. Carbel, LLC, 2011 WL 2682958, at *4 (S.D. Fla. July 11,

   2011). “In theory, the parties among whom privileged matter is shared must have a

   common legal, as opposed to commercial, interest,” and “[i]n practice, they must

   have demonstrated cooperation in formulating a common legal strategy.”          Bank

   Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 160 F.R.D. 437, 447 (S.D. N.Y.

   1995). Thus, the “proponent of the joint defense/common interest privilege must

   establish that, when communications were shared among individuals with common

   legal interests, the act of sharing was part of an ongoing common legal

   enterprise.” Neuberger Berman Real Estate Income Fund, Inc. v. Lola Brown Trust

   No. 1B, 230 F.R.D. 398, 416 (D. Md. 2005) (quotation omitted).

         Perhaps the most instructive decision on the common interest doctrine is

   Judge Goodman’s decision in Del Monte Int’l GMBH v. Ticofrut, S.A., 2017 WL

   7      Courts refer to a joint defense agreement and common-interest doctrine
   interchangeably and we do the same here. We note, however, that the doctrine is
   not itself a privilege but an exception to the rule of waiver with respect to the
   attorney-client privilege and the work-product doctrine. See Del Monte Int’l GMBH,
   2017 WL 1709784, at *6 (“The common interest doctrine is not, in and of itself,
   a privilege. Rather, it is an exception to the rule of waiver concerning the attorney-
   client privilege and the work product doctrine.”).

                                             7
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 8 of 22




   1709784, at *6 (S.D. Fla. May 2, 2017), because it analyzes the fourteen bedrock

   principles that courts consider when determining the applicability of the common

   interest doctrine. There is no need to consider all fourteen principles because, after

   the filing of the motion to compel and Ms. De Castro’s amended discovery response,

   the Government’s argument is directed primarily at a failure to identify a common

   legal interest between Ms. De Castro and Mr. Hernandez Frieri.

          In a declaration filed in support of Ms. De Castro’s opposition, Guy Austin

   Rasco (“Mr. Rasco”), states that he represented Ms. De Castro in December 2019

   where she and her former husband entered into a JDA. The purpose of the JDA

   was to secure the recovery of $900,000 in assets that Walden Capital Corporation

   should have paid to Ms. De Castro for the December 2016 sale of her interests in

   Salondera LLC.8 [D.E. 427-3 at ¶ 3]. Mr. Rasco asserts that the former couple

   shared a common legal interest because the lawsuit enforced Ms. DeCastro’s rights

   and ensured that the money collected would be secured for the benefit of her three

   children:

          Ms. De Castro and Mr. Hernandez shared a common legal interest at
          that time in securing Ms. De Castro’s rights in the $900,000 Asset,
          primarily to ensure that the Asset – which was hers and hers alone –
          would be secured for Ms. De Castro to provide for their three children.

   Id. at ¶ 5.

          In November 2020, the state court case settled with the payment of $900,000

   payment plus interest to Ms. De Castro. Id. at ¶ 10. However, shortly after the

   settlement, the Government sought to forfeit the same assets with the argument

   8     The caption of the state court case was Olympia de Castro v. Daniel Holtz,
   Toni Holtz, and Walden Capital Corporation.

                                             8
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 9 of 22




   that they belonged to Mr. Hernandez Frieri. Id. at ¶ 11. Mr. Rasco says, at this

   point, the JDA “turned on the same common interest – that the Asset be adjudged

   Ms. De Castro’s property, so that it could provide for the parties’ three children.”

   Id. at ¶ 12. However, the common legal strategy shifted “away from securing the

   asset from the claims of the defendants in the State Civil Action, and toward

   establishing fact-based defenses to the United States’ claims in the Forfeiture

   Action that the Asset belonged not to Ms. De Castro.” Id. at ¶ 13. Because this

   meets all the requirements of the common interest privilege and neither Ms. De

   Castro,    Mr.   Hernandez   Frieri   nor       any   lawyer   shared   information   or

   communications with outside participants to the JDA, Ms. De Castro objects to any

   discovery request that targets these privileged communications.

          The problem with Ms. De Castro’s response is that she never explains how

   she and her husband share a common legal interest to sustain the existence of a

   JDA.      She identifies the common legal interest as securing her rights in the

   $900,000 asset and to ensure that it would be secured for her children. Mr. Rasco’s

   declaration further states that the $900,000 asset was “[Ms. De Castro’s] and hers

   alone,” making it unclear how Mr. Hernandez Frieri has any legal interest with the

   money in question. In other words, if Ms. De Castro was the only person with any

   rights or interest to the $900,000, it raises the question as to how a JDA can exist

   when Mr. Hernandez Frieri owns none of the assets.

          Ms. De Castro never answers this question directly in her response. She only

   paraphrases what Mr. Rasco presents in his declaration:



                                               9
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 10 of 22




           The shared legal interest here, like the common adversary, is patent:
           first to secure Ms. De Castro’s right to the asset from the civil
           defendants and then to protect it from the unjustified predations of the
           government, to the benefit of the couple’s children.

    [D.E. 421 at 9].

           This is not, however, a common legal interest. Ms. De Castro has instead

    conflated a common legal interest with a common adversary in litigation. While

    both are required for the common interest doctrine to apply, “[a] shared interest in

    the outcome of litigation, or the fact that an opponent is a common adversary, is

    insufficient to justify successful invocation of the common interest doctrine.” Del

    Monte Int’l GMBH, 2017 WL 1709784, at *7 (citing Guarantee Ins. Co. v. Heffernan

    Ins. Brokers, Inc., 300 F.R.D. 590, 597 n. 10 (S.D. Fla. 2014); Walsh v. Northrop

    Grumman Corp., 165 F.R.D. 16, 18 (E.D.N.Y. 1996)); see also McCullough v.

    Fraternal Ord. of Police, Chi. Lodge 7, 304 F.R.D. 232, 240 (N.D. Ill. 2014) (“A

    shared rooting interest in the ‘successful outcome of a case’ is not a common legal

    interest.”) (citing cases).

           Indeed, the only connection that Mr. Hernandez Frieri has with respect to the

    $900,000 asset is his status as the former husband of Ms. De Castro and the father

    of three children. None of that matters, however, if Mr. Hernandez Frieri holds no

    legal interest in the $900,000 asset. Ms. De Castro cannot have her cake and eat it

    too where she claims that the $900,000 is “hers and hers alone,” and, in the same

    breath, suggest that her former husband has some legal interest to secure the

    assets for the former couple’s children. [D.E. 427-3 at ¶ 5].

           Ms. De Castro has identified, at best, a common commercial or personal


                                              10
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 11 of 22




    interest.   But, neither of those is an adequate substitute for a common legal

    interest. See Walsh, 165 F.R.D. at 18 (“The parties claiming protection under the

    doctrine must show that they had a common legal, as opposed to commercial,

    interest, and that they cooperated in formulating a common legal strategy.”) (citing

    Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 160 F.R.D. 437, 447

    (S.D.N.Y. 1995)). And to the extent Ms. De Castro suggests that Mr. Hernandez

    Frieri had a desire to help her succeed in litigation, that too is equally

    insufficient.    See SR Int’l Business Ins. Co. Ltd. v. World Trade Center

    Properties, 2002 WL 1334821, at *3 (S.D.N.Y. 2002) (“Sharing a desire to succeed in

    an action does not create a ‘common interest’”) (citing cases).             Thus, the

    Government’s motion to compel is GRANTED to the extent it seeks the discovery of

    information shared among Ms. De Castro, Mr. Hernandez Frieri, and DGR because

    the disclosure of confidential communications to a third-party vitiates any

    applicable privilege that might otherwise exist.9

           B.       Whether the Marital Privilege Applies

           The next issue is the applicability of Ms. De Castro’s marital privilege. Ms.

    De Castro is withholding information because her her marital privilege continued

    until February 2020, or the date her divorce was finalized. The Government argues


    9      We note that “[a]lthough disclosure of confidential communications to third
    parties vitiates the attorney-client privilege . . . work-product protection is analyzed
    differently due to the policies that give rise to the protection. With work
    product protected materials, disclosure operates only to waive the protection for the
    actual material disclosed, not other materials.” Brown v. NCL (Bahamas), Ltd., 155
    F. Supp. 3d 1335, 1338 (S.D. Fla. 2015) (emphasis in original). It is unclear what
    privilege might have been lost with the disclosures to Mr. Hernandez Frieri because
    that question is not yet presented in this record.

                                              11
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 12 of 22




    that, under Eleventh Circuit case law, any marital privilege terminated on May 22,

    2019 because that is the date Ms. De Castro filed for divorce. [D.E. 262 at ¶ 6].

           Ms. De Castro says that the Government’s proposed cutoff date is

    unsupported and that the facts of this case weigh strongly in her favor. She asks

    that the Court recognize the marital privilege through the date of her divorce

    because she and her former husband lived in the same household this entire time.

    Ms. De Castro also suggests that the Government has misinterpreted the Eleventh

    Circuit’s prior decisions on the marital privilege because, with cohabitation plus

    marriage, their communications are fully protected. Because the filing of a divorce

    does not invalidate a marriage and Ms. De Castro and her former husband

    cohabitated until their divorce was finalized on February 10, 2020, she concludes

    that any communications between the two are privileged and should not be

    compelled.

           Federal law recognizes two marital privileges: (1) the marital confidential

    communications privilege, and (2) the spousal testimonial privilege. Singleton, 260

    F.3d   at    1297   (citing   Trammel   v.    United   States,   445   U.S.   40,   50–51

    (1980)). Marital privileges “must be narrowly construed because they impede the

    search for truth.” Id. at 1300. “Federal courts have consistently recognized the ‘well

    settled proposition that the party seeking the privilege has the burden of

    establishing all of its essential elements.’” Bridgewater v. Carnival Corp., 286

    F.R.D. 636, 638–39 (S.D. Fla. 2011) (internal quotation marks omitted) (quoting In




                                                 12
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 13 of 22




    re Air Crash Near Cali, Colombia, 959 F. Supp. 1529, 1532 (S.D. Fla. 1997)); see

    also In re Grand Jury Subpoenas, 318 F.3d 379, 384 (2d Cir. 2003) (collecting cases).

          Neither the Government nor Ms. De Castro make an explicit reference to the

    specific privilege at issue.     However, the dispute here must concern the

    communications privilege because, unlike the testimonial privilege, the former

    survives a terminated marriage whereas the latter does not. See Singleton, 260

    F.3d 1295, 1298 n.2 (“Unlike the testimonial privilege, the communications

    privilege generally survives a terminated marriage.”). (citing Pereira v. United

    States, 347 U.S. 1, 6 (1954)). The communications privilege “excludes information

    privately disclosed between husband and wife in the confidence of the marital

    relationship.”   Harrison v. United States, 577 F. App’x 911, 913 (11th Cir.

    2014) (citing Trammel, 445 U.S. at 51).         While there is a presumption that

    communications within a marriage are confidential, see Singleton, 260 F.3d at 1299

    (citing Blau v. United States, 340 U.S. 332 (1951)), “the privilege does not apply to

    communications made in the presence of third parties, and generally applies to

    statements, not acts.” Harrison, 577 F. App’x at 913 (citing Pereira v. United

    States, 347 U.S. 1, 6 (1954)).   “It also does not apply to conversations between

    husband and wife about crimes in which they are jointly participating.” United

    States v. Abram, 171 F. App’x 304, 310 (11th Cir.2006) (citing United States v.

    Entrekin, 624 F.2d 597, 598 (5th Cir.1980)).

          The issue here is whether Ms. De Castro has a marital communications

    privilege until the date of her divorce.       It is well-established that the marital



                                             13
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 14 of 22




    communications privilege is unavailable when made during a “moribund” marriage

    or when the spouses have permanently separated with no reasonable expectation of

    reconciliation. See Singleton, 260 F. 3d at 1300. When this occurs, the Eleventh

    Circuit instructs district courts to consider three objective factors plus any

    additional evidence that may show an intent (or lack thereof) to reconcile:

          Having determined that the marital communication privilege is not
          available in cases of permanent separation prior to divorce, we next
          consider the factors that should be considered by district courts in
          determining whether there was a permanent separation at the time of
          the communication. A district court should focus upon the following
          three objective factors as especially important: (1) Was the couple
          cohabiting?; (2) if they were not cohabiting, how long had they been
          living apart?; and (3) had either spouse filed for divorce? A district
          court may, of course, consider other objective evidence of the parties’
          intent or lack of intent to reconcile. A court also may (not must)
          consider testimony by the spouses themselves regarding their
          subjective intent, but simply because one or both spouses testifies that
          the couple intended to stay married and that the communications at
          issue were thought by them to be protected, the communications need
          not be deemed privileged where objective factors undermine the
          credibility of that testimony.

    Singleton, 260 F.3d at 1301.

          Ms. De Castro says that Singleton undermines the Government’s position

    because she and her former husband were legally married and lived together until

    February 2020. Ms. De Castro views this as the end of the inquiry because marital

    communications between cohabiting couples are fully protected. See Singleton, 260

    F.3d at 1298 (“We, too, therefore, strictly interpret that portion of the privilege’s

    requirement and hold that only communications that take place during a valid

    marriage between couples still cohabiting pursuant to that marriage are protected

    by the privilege.”).   But, Singleton never makes cohabiting a controlling factor;


                                             14
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 15 of 22




    rather, it is one factor to be considered among others. If Ms. De Castro’s view was

    the law, there would be no need for a court to consider any additional factors or

    other evidence on reconciliation because cohabitation plus marriage would be

    dispositive. Because there is no support for the rule that Ms. De Castro posits, we

    turn to the application of the remaining Singleton factors.

          Ms. De Castro assumes that the first factor cuts in her favor because she and

    her former husband lived under the same roof until the date of their divorce. She

    ignores, however, the circumstances leading to her husband’s court-ordered home

    confinement. When Mr. Hernandez Frieri’s bond hearing took place on May 18,

    2019, “Ms. De Castro refused to pledge her home . . . as collateral for his $1,500,000

    10% bond and refused to co-sign a $25 million personal surety bond.” [D.E. 261 at ¶

    6]. She instead “represented to the Court that [she] was filing for divorce,” and she

    did so on May 22, 2019 or less than one week after the hearing. Id. Ms. De Castro

    makes no mention of this in her response, for good reason, because it gives clarity to

    the reason for the cohabitation. She also omits her prior court filings where she

    stated that, while she has “allowed [Mr. Hernandez Frieri] to reside at her home

    until his sentencing for the sake of their children, the parents are no longer a couple

    and [he] has no right or dominion over her home.” [D.E. 261 at 10, n.3 (emphasis

    added)].10 This suggests that, while the former couple may have been living under

    the same roof, they did so only for the sake of their children because the marital

    relationship terminated the day Ms. De Castro filed for divorce.


    10    The former couple lived under the same roof for over a year after the divorce
    was finalized in February 2020.

                                              15
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 16 of 22




          Ms. De Castro further implies that cohabitation is satisfied with the mere

    presence of both couples living under the same roof. Yet, that position is not well

    supported.   While the Eleventh Circuit has not defined the exact meaning of

    cohabitation, we are unconvinced that cohabiting is limited to living under the same

    roof because it fails to consider the possibility that a permanently separated couple

    may live in different rooms of the same household with limited to no contact. See,

    e.g., Atkinson v. Atkinson, 157 So. 3d 473, 479 (Fla. 2d DCA 2015) (examining the

    meaning of cohabitation and concluding that it requires more than the mere

    presence of another). That is the situation presented here because Mr. Hernandez

    Frieri’s longtime friend, Jorge Mora, testified that the former couple lives in

    separate rooms due to a lack of assets. [D.E. 431-2 (“There’s -- you know, they’re

    living in separate rooms and under the same roof. I’m not exactly sure what other

    living arrangements you would want them to have given that you've frozen all the

    assets”). So, although Ms. De Castro assumes that the first Singleton factor cuts in

    her favor, the record shows the opposite.

          However, even if we assume that the cohabiting factor is met, the record

    shows that Ms. De Castro decided to divorce her husband in the early part of May

    2019.11 She testified, for instance, that she decided to divorce her husband when


    11     We omit discussion of the other Singleton factors because the second only
    asks how long a couple has lived apart and the third looks to whether either spouse
    has filed for divorce. The second factor presumes that the first factor is not met, but
    for the reasons provided herein, we assume for the sake of argument that the couple
    cohabitated. The third factor is also not at issue because the parties agree that
    Mrs. De Castro filed for divorce on May 22, 2019. As a result, these factors do not
    require further analysis and we look to whether there is any other evidence of the
    parties’ intent or lack of intent to reconcile.

                                                16
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 17 of 22




    law enforcement detained him in Rome and while he awaited extradition to the

    United States:

          Q. When did you first discuss divorce with your husband?
          A. Well, I had mentioned it before, when I visited, and then I made up
          my mind during the period that he was detained in Rome, on his way
          to be extradited. And I lost – I lost my job at that point, and I made up
          my mind to get divorced.
          Q. And you’re saying that – just to – so I understand you said that you
          discuss it with him when you visited him, and that’s back when you
          visited over the holidays?
          A. Yeah. I said that I would consider – I was considering it, but he
          ultimately learned that we were getting divorced when he arrived
          here.
          Q. So whose idea was the divorce?
          A. Mine.
          Q. What was the purpose of the divorce?
          A. Well, I mean, Gustavo had been arrested and charged with very
          serious crimes, and I wanted my children and I to have the opportunity
          to move on with our life.

    [D.E. 421-7 at 52:22-53:13].

          After Mr. Hernandez Frieri arrived in the United States and obtained bond,

    Ms. De Castro served him with divorce papers and allowed him to stay in the home

    for the purpose of spending time with their children:

          Q. Where did the defendant arrive after his extradition from Italy?
          A. So when he was extradited, he got bond, and he showed up here, at
          the house. And I served him the divorce, and I said he could stay so he
          could be with the children until he couldn’t be with the children
          anymore.

    Id. at 53:17-22.

          Faced with this testimony – where the Government references her own

    remarks to show that the former couple lived together under the same roof for the

    sole benefit of the children – Ms. De Castro fails to rely on anything to meet her



                                             17
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 18 of 22




    burden of showing reconciliation.   All she says is that cohabitation plus marriage

    leads to blanket protection of marital communications. But, for the reasons already

    identified, that is not enough. And even if it was an accurate statement of the law

    and cohabitation meant solely living under the same roof, Ms. De Castro fails to

    meet that standard due to a lack of evidence. Either way, the result remains the

    same because “[o]nce the Government opposed the allowance of the privilege, the

    burden of proof was on [Ms. De Castro] to prove by a preponderance of the evidence

    that she and [Mr. Hernandez Frieri] were not permanently separated at the time of

    the subject communication.” Singleton, 260 F.3d 1295, 1301 (11th Cir. 2001) (citing

    In re Grand Jury Subpoena, 831 F.2d 225, 227 (11th Cir. 1987); In re Certain

    Complaints Under Investigation, 783 F.2d 1488, 1520 (11th Cir. 1986)). Because

    Ms. De Castro fails to meet her burden and all the evidence in the record shows that

    she and her former husband had no reasonable expectation of reconciliation on the

    date she filed for divorce, the Government’s motion to compel is GRANTED to the

    extent it seeks information after May 22, 2019 and withheld based on the marital

    communications privilege.

          C.    Whether an Unredacted Financial Affidavit Must be Produced

          The final issue is the Government’s request for a financial affidavit that Ms.

    De Castro signed during her divorce proceedings. Ms. De Castro produced this

    affidavit in her initial response to the Government’s discovery requests. However,

    the affidavit she produced is heavily redacted, and the Government suggests that

    Ms. De Castro made edits after executing it because it references a 2020 lawsuit



                                            18
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 19 of 22




    and a case number that could not have been known at the time she signed it in

    December 2019. Thus, to clarify that the affidavit has not been altered in any

    material respects, the Government requests that Ms. De Castro produce an

    unredacted and file-stamped affidavit to alleviate any authenticity concerns.

           Ms. De Castro strongly disputes the Government’s accusation that she

    altered the financial affidavit in question, but she refuses to produce an unredacted

    version because it lacks relevance. She says that the reason the Government wants

    an unredacted copy of her financial affidavit is so that it can rummage through her

    private finances when none of that information is germane. Indeed, Ms. De Castro

    claims that the only relevant portion of the financial affidavit is on a single page

    where it provides evidence of her dominion and control over the $900,000 in assets.

    [D.E. 427 at 5 (“The only part of the Financial Affidavit germane to this case is the

    unredacted material on ODC 0930 – the portion responsive to the government’s

    request for documents evidencing Ms. De Castro’s exercise of dominion and control

    over the asset.”)].

           Ms. De Castro also relies on the declaration of her former divorce counsel,

    Amy Steele Donner (“Ms. Donner”), because it details why the 2020 reference

    appears on the affidavit and clarifies that it was never filed with any court:

           It is my practice to not file the draft Financial Affidavit with the Court,
           but merely to exchange it with the opposing party if the court permits.
           That is what we did with Ms. De Castro’s draft Financial Affidavit. It
           was not and has never been filed with the Court.

           When I learned that Ms. De Castro had filed a civil action against
           Daniel Holtz and Toni Holtz in early January of 2020 (I did not
           represent Ms. De Castro in that action), I recommended that she


                                               19
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 20 of 22




          amend the draft Financial Affidavit we held for her in our files to add
          her claim against Mr. Holtz as a contingent asset. Ms. De Castro had
          informed me earlier of this potential claim. Ms. De Castro agreed to
          the revision.

          My assistant revised the handwritten draft Financial Affidavit by
          typing in the information for the case caption, and by typing in the
          section for contingent assets, the De Castro v. Holtz case number and
          the amount of $900,000.

    [D.E. 427-2 at 3].

          Notwithstanding this explanation, there are several shortfalls with Ms. De

    Castro’s response.   While it gives context to the 2020 lawsuit, it confirms that

    someone – in this case Ms. Donner’s assistant – altered Ms. De Castro’s financial

    affidavit after she signed it in December 2019. And Ms. De Castro never made that

    clear to the Government when she produced it. Ms. Donner also never states in her

    declaration that this represents the only alteration to the financial affidavit, raising

    questions as to whether the redacted document contains other changes that might

    have a material impact on the disposition of the pending petition.

          The unanswered questions do not end there because Ms. Donner states in her

    declaration that the financial affidavit was a “draft” prepared in 2019. [D.E. 472-3

    at ¶ 6]. But, if that version was merely a draft, it is unclear why Ms. De Castro

    signed and notarized it in December 2019. Ms. De Castro also never explains why

    her lawyer altered the affidavit to include a case number for a civil lawsuit after she

    entered into a marital settlement agreement12 and after her divorce was finalized.

    In other words, if Ms. De Castro signed the marital settlement agreement on


    12    The marital settlement agreement noticeably makes no mention of the
    $900,000 or a lawsuit. [D.E. 262-2].

                                              20
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 21 of 22




    January 24, 2020 and her divorce was finalized on February 10, 2020, it is unclear

    why she revised the financial affidavit on February 13, 2020.

          These questions raise substantial doubts as to whether the redacted financial

    affidavit can be relied upon because (1) it contains a previously undisclosed

    alteration, (2) there are no assurances that it differs in any respects that might

    impact the disposition of the pending petition, and (3) there are unanswered

    questions as to why Ms. De Castro modified it in the first place following the

    termination of her divorce.      However, the most compelling reason the original

    affidavit should be produced is because of Ms. De Castro’s objection that the

    document contains irrelevant information. That misses the mark too because –

    when Ms. De Castro filed her petition to the $900,000 in assets – she placed her

    finances directly in question.    [D.E. 296 at 1 (“The Government is improperly

    attempting to take De Castro’s proceeds from the sale of her business interest,

    proceeds she needs to support herself and her three small children.”)]. And the

    Government is entitled to know the full scope of her financial background to

    determine if she has a lawful claim to the assets in question. It is unclear how the

    Government can do so if Ms. De Castro only seeks to disclose a single reference to

    an affidavit where it references her ownership of $900,000 in assets.

          For all we know, Ms. De Castro’s entire financial background might undercut

    her representation that she owns these assets or at least inform the parties as to

    how she acquired them.      And that is directly related to the disposition of the

    pending petition.    So, even if we ignore the red flags identified above, the



                                             21
Case 1:18-cr-20685-KMW Document 468 Entered on FLSD Docket 08/25/2021 Page 22 of 22




    Government’s document request is relevant to the question of whether Ms. De

    Castro has a lawful claim to the forfeited assets. Accordingly, the Government’s

    motion to compel an unredacted financial affidavit is GRANTED.

                                  III.   CONCLUSION

          For the foregoing reasons, the Government’s motion to compel is GRANTED:

          A.    Ms. De Castro is compelled to provide better discovery responses,

                including any communications or documents withheld based on the

                common-interest doctrine and the marital privilege and subject to the

                limitations identified herein.

          B.    Ms. De Castro shall produce an unredacted financial affidavit.

          C.    Ms. De Castro shall serve amended discovery responses and complete

                all productions within seven (7) days from the date of this order.

          DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of

    August, 2021


                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                             22
